DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 67 and 68 are objected to because of the following informalities:  
Claim 67 recites “the inner surface” in line 2. While there is a lack of antecedent basis issue with “the inner surface”, because there are limited options of surfaces (e.g. inner and outer) it is clear what Applicant is referring to. However, for consistency, it is preferred that this limitation be written as “an inner surface”.
Claim 68 is dependent upon claim 67 and refers to the reliefs being formed in “the inner wall of the second retractor component”. It is clear that Applicant is referring to “inner surface” introduced in claim 67 and this is believed to be a typographical error. Please amend this limitation to reflect that for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 59, 60, 65-69 and 72-75 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Raymond (US 20050159651).
With respect to claim 59, Raymond discloses a retractor system (see fig. 19 below), comprising: a first retractor component (e.g. 1918) adapted to retract tissue (see fig. 19 below and note that this element is able to perform this function if one so desires when attached to the associated retractor blade connected to 1904, see para. 106), the first retractor component having a proximal end portion (e.g. one of a) the tip or b) the opposing section above the tip), a distal end portion (e.g. the other of a) the tip or b) the opposing section above the tip), an outer surface and an inner surface (see fig. 19 below and note that the outer surface contacts 1916); a second retractor component (e.g. expandable frame (1902), base components (1904, 1906, 1908, 1910) and associated respective retractor blades, see fig. 19 below) configured to form a working channel through tissue (see fig. 19 below and also para. 6, 60-62, note the interior space/channel within the expandable frame (1902), base components (1904, 1906, 1908, 1910) and associated respective retractor blades), the working channel being sized to receive a portion (e.g. outer surface) of the first retractor component therethrough (see fig. 19 below); wherein a first portion (e.g. retractor blade associated with 1902) of the second retractor component is configured to move relative to a second portion (e.g. retractor blade associated with 1904) of the second retractor component to adjust an orientation of the working channel (see fig. 19 below and para. 60-62, note that each retractor blade is able to move outward and tilt relative to an initial insertion configuration to expand the working channel), and wherein the first retractor component is configured to rotate about an inner circumference of the second retractor component when the portion of the first retractor component is received within the second retractor component (see fig. 19 below and para. 106- note that 1918 is received within a circular opening of 1916, please refer to comparable element 1914 for a clear view of its comparable circular opening that receives its respective element 1918. This element is capable of performing this function if one so desires).

    PNG
    media_image1.png
    647
    915
    media_image1.png
    Greyscale

As for claim 60, Raymond further discloses the system of claim 59, wherein the first retractor component is configured to move relative to the second retractor component once disposed within the working channel formed by the second retractor component (see fig. 19 above, para. 104 and note that this element is capable of performing this function if one so desires due to the shape of the circular opening of 1916, to position 1918 closer to the distal end of the second portion of the second retractor component).
As for claim 65, Raymond further discloses the system of claim 59, wherein the proximal end portion of the first retractor component is configured to engage a proximal end of the second retractor component (e.g. see fig. 19 above and note that 1918 contacts 1916).
As for claim 66, Raymond further discloses the system of claim 59, wherein the outer surface of the first retractor component conforms to an inner surface of the second retractor component (e.g. see fig. 19 above and note that 1918 contacts 1916, note that 1918 is received within a circular opening of 1916, please refer to comparable element 1914 for a clear view of its comparable circular opening that receives its respective element 1918).
As for claim 67, Raymond further discloses the system of claim 59, wherein the second retractor component includes one or more reliefs formed in the inner surface thereof (e.g. wings/projections due to the longitudinal grooves/tracts formed down the length of the retractor blades or blade extensions, see para. 104, fig. 19 below and note that each retractor blade is part of the inner surface of the second retractor component and contains comparable relief structures with the structure pointed out in fig. 19 below being the easiest to see due to its orientation).

    PNG
    media_image2.png
    732
    789
    media_image2.png
    Greyscale

As for claim 68, Raymond further discloses the system of claim 67, wherein the first retractor component is secured within the reliefs formed in the inner wall of the second retractor component (see fig. 19 above and note that each retractor blade is part of the inner surface of the second retractor component and contains comparable relief structures with the structure pointed out in fig. 19 above being the easiest to see due to its orientation).
As for claim 69, Raymond further discloses the system of claim 59, wherein the first retractor component is configured to simultaneously extend distal to the working channel of the second retractor component and proximal to the working channel of the second retractor component (see fig. 19 above and para. 104. This device is capable of performing this function if one so desires as the purpose of the longitudinal grooves/tracts are to allow sliding of surgical instruments/lighting sources down the length of the retractor blades into or near a surgical site, as per the last line of para. 104).
As for claim 72, Raymond further discloses the system of claim 59, wherein the first retractor component includes one or more features (e.g. complementary shape) for interfacing with the second retractor component to couple the first retractor component to the second retractor component.
As for claim 73, Raymond further discloses the system of claim 72, wherein the one or more features include a protrusion (e.g. outer curved surface) configured to be received in a corresponding groove of the second retractor component (see para. 104 and also fig. 19 above).
As for claim 74, Raymond further discloses the system of claim 59, wherein a proximal-most end of the first retractor component extends, in a plane perpendicular to a central axis of the working channel, beyond a diameter of the working channel formed by the second retractor component (see fig. 19 below).

    PNG
    media_image3.png
    677
    978
    media_image3.png
    Greyscale

As for claim 75, Raymond further discloses the system of claim 59, wherein the proximal end portion of the first retractor component is configured to rotate in tandem with the portion of the first retractor component received in the second retractor component (see fig. 19 above and note that 1918 is cylindrical/tubular and is received within a circular bore of 1916, and thus, is capable of performing this function if one so desires).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 61, 62 and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raymond (US 20050159651), as applied to claim 59 above, in view of Vankoski (US 20040172105).
As for claims 61 and 62, Raymond teaches that 1918 is a lighting source (see para. 106) but does not explicitly state wherein the first retractor component includes a light source on a distal end thereof; and wherein the light source is removably coupled to the first component.
Vankoski, also drawn to surgical retraction systems, teaches a first retractor component (light conduit 380) includes a light source (e.g. external light source- see para. 17) on a distal end (e.g. away from the patient’s body) thereof (via 420, see para. 17); and wherein the light source is removably coupled to the first component (via 420, see para. 17) in order to provide a first retractor component (light conduit) with well-known features that will provide illumination to the surgical site (see para. 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Raymond wherein the first retractor component includes a light source on a distal end thereof; and wherein the light source is removably coupled to the first component, in view of Vankoski, in order to provide a first retractor component with well-known features that will provide illumination to the surgical site.
As for claims 61 and 64, Raymond teaches that 1918 is a lighting source (see para. 106) but does not explicitly state wherein the first retractor component includes a light source on a distal end thereof; and wherein the light source runs along a proximal portion of the first retractor component and terminates in at the distal end portion of the first retractor component.
Vankoski, also drawn to surgical retraction systems, teaches a first retractor component (light conduit 380) includes a light source (e.g. fiber optic cables, see para. 17) on a distal end thereof (see para. 17 and note that the fiber optic cables are housed in sheath 410); and wherein the light source runs along a proximal portion of the first retractor component and terminates in at the distal end portion of the first retractor component (see para. 17 and note that the fiber optic cables are housed in sheath 410 which runs between proximal and distal ends 390 and 400) in order to provide a first retractor component (light conduit) with well-known features that will provide illumination to the surgical site (see para. 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Raymond wherein the first retractor component includes a light source on a distal end thereof; and wherein the light source runs along a proximal portion of the first retractor component and terminates in at the distal end portion of the first retractor component, in view of Vankoski, in order to provide a first retractor component with well-known features that will provide illumination to the surgical site.

Claim 63 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raymond (US 20050159651) and Vankoski (US 20040172105), as applied to claim 61 above, in view of Lee (US 20120158099).
As for claim 63, Raymond, as modified by Vankoski, does not teach wherein the light source comprises a red/NIR light emitter.
Lee, also drawn to surgical retraction systems, teaches a variety of vertebral bone, disc, nerve and tissue treatments using light therapy (see para. 5-6), including wherein the light source comprises a red/NIR light emitter (e.g. see para. 5-6, 49, 81) in order to provide minimally invasive anti-inflammatory treatment to spinal tissue as needed (see para. 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Raymond, as modified by Vankoski, wherein the light source comprises a red/NIR light emitter, in view of Lee, in order to provide minimally invasive anti-inflammatory treatment to spinal tissue as needed.

Claims 70-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raymond (US 20050159651), as applied to claim 59 above, in view Raymond (US 20050159651).
As for claims 70-71, Raymond (embodiment of fig. 19) does not appear to teach further comprising an extension adapted to dock the retractor system to spinal tissue; and wherein the extension is axially adjustable with respect to the first component.
Raymond (embodiment of fig. 13a-14) teaches an extension (e.g. 1302) adapted to dock the retractor system to spinal tissue (see para. 85-90); and wherein the extension is axially adjustable with respect to the first component (see para. 85-90) in order to provide the capability of further retraction of tissue at the surgical site (see para. 88).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Raymond (embodiment of fig. 19) further comprising an extension adapted to dock the retractor system to spinal tissue; and wherein the extension is axially adjustable with respect to the first component, in view of Raymond (embodiment of fig. 13a-14), in order to provide the capability of further retraction of tissue at the surgical site.

Response to Arguments
Applicant’s arguments with respect to claim(s) 59-74 and newly presented claim 75 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773